



COURT OF APPEAL FOR ONTARIO

CITATION: Hannora (Re), 2015 ONCA 109

DATE: 20150213

DOCKET: C59201

Doherty, Cronk and LaForme JJ.A.

IN THE MATTER OF: MWAFFAK HANNORA

AN APPEAL UNDER PART XX.1 OF THE
CODE

Josh Tuttle, for the appellant

Gavin MacDonald, for the respondent

Melanie deWit, for the Person in Charge of the Ontario
    Shores Centre for Mental Health Sciences

Heard and released orally: February 9, 2015

On appeal against the disposition of the Ontario Review
    Board, dated February 12, 2014.

ENDORSEMENT

[1]

Counsel for the appellant has helpfully focussed on a single issue  the
    reasonableness of the disposition order requiring the appellants detention in
    the secure forensic unit.  Counsel submits that the order was inappropriately
    restrictive and that the Board should have ordered the appellant detained in
    the general forensic unit.  Counsel has referred to several cases which he
    argues are similar to or worse than the fact situation of this case.  Counsel
    points out that in those cases, the offenders were ordered detained in a
    general forensic unit.

[2]

While reference to other cases can be helpful on a reasonableness
    argument, reasonableness cannot be measured by comparing fact situations. 
    Reasonableness is measured by reference to the facts of the individual case. 
    Applying the standard of review set out in
R. v. Owen
, 2003 SCC 33,
    [2003] 1 S.C.R. 779, we cannot say that this disposition was unreasonable. 
    There is no suggestion that the Board misapprehended any of the evidence or made
    material findings of fact that could not be supported on that evidence.  On the
    Boards findings, the order was not unreasonable.

[3]

The appeal is dismissed.

Doherty
    J.A.

E.A. Cronk
    J.A.

H.S. LaForme J.A.


